Citation Nr: 1732753	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-07 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for chest pain and angina.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from August 1979 to January 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.

In August 2013, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The case was most recently remanded by the Board in November 2016 for additional development.  The development requested at that time has been accomplished and the appeal is ready for adjudication.

At that time, the Board also remanded the issues of service connection for hypertension, insomnia, pes planus and entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).  In a February 2017 rating decision, insomnia was included in an increased rating for bipolar disorder, and the claims for service connection for pes planus, hypertension, and for TDIU were granted.  Consequently, those issues are no longer on appeal.


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates the Veteran does not have a current diagnosis of PTSD; he is separately service-connected for bipolar disorder.

2.  The preponderance of the evidence demonstrates that the Veteran does not have a non-service disability which is responsible for his chest pain.


CONCLUSION OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection for a chest pain and angina have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159 (b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in an SSOC).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

In this case, March 2009, September 2010, August 2013, January 2015 and September 2015 letters was provided to the Veteran in accordance with 38 C.F.R. § 3.159(b)(1).  The case was last readjudicated in a February 2017 SSOC following the compliant letters.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Law Judge (VLJ) who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c) (2016).  These duties consist of 1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked. Here during the hearing the undersigned VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), and no prejudice has been identified in the conduct of the Board hearing.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim. 38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's service treatment records (STRs), post-service medical records to include correctional facility records and vocational rehabilitation records, and Social Security Administration (SSA) records were obtained.   

The case was most recently remanded in November 2016 to obtain vocational rehabilitation and employment records.  Such records were obtained and associated with the claims file.  

The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  As regards the issues being decided herein, review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).



II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131 Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

In addition to the general criteria for service connection, service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f) (2016).

The Board notes that the version of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders in use for purposes of VA examination and diagnosis changed in August 2014.  The underlying appeal was initiated in 2010.  See 38 C.F.R. § 4.130 (2016) (as in effect since August 4, 2014) (application of DSM-V); 38 C.F.R. § 4.130 (2014) (as in effect for the portion of this appeal prior to August 4, 2014) (application of DSM-IV).  The DSM-V criteria may only be assigned after August 4, 2014.  The DSM-IV criteria may be used at any time during the appeal, including after August 4, 2014, if application of DSM-IV after August 4, 2014 would be more favorable to the Veteran.

The Veteran's PTSD was considered prior to August 4, 2014 under the DSM-IV criteria because diagnoses were made prior to the release of the DSM-V and thereafter, as demonstrated by the Veteran's VA examination reports, under the DSM-V.

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

III.  Analysis

PTSD

Service personnel records include memorandum from the Department of the Air Force in which an administrative discharge due to the Veteran's psychiatric symptoms is recommended.  A November 1985 report notes that the Veteran was hospitalized from October 25, 1985 to November 1, 1985.  Following examination, diagnoses of adjustment disorder with mixed emotional features was provided.  Axis II diagnosis was mixed personality disorder with borderline, schizoid, hysteroid, antisocial, hypochondrical, and paranoid traits was provided.  

Records from the Florida Department of Corrections for the period from November 1996 to November 2003 indicate diagnoses of bipolar disorder and antisocial personality disorder.  In July 2000, the Veteran reported having been treated for bipolar disorder and for being antisocial during service.

A January 2005 treatment note from Dr. A.T. included a report that the Veteran came to Pennsylvania from Florida and reported that he suffered from bipolar disorder and PTSD.  The impression was bipolar disorder and polysubstance abuse in early remission.  

In a July 2005 treatment note, it was noted that the Veteran came in as a walk-in to the clinic and wanted to see a psychiatrist.  The treating doctor, a primary care physician reported that the Veteran was a forty-three year old African-American man with a history of bipolar disorder and PTSD, evaluated by Dr. A.T. earlier in the year.  Diagnoses of bipolar disorder and polysubstance dependence in remission were provided.

A February 2006 VA mental health record indicates diagnoses of rule-out substance induced mood disorder, and history of polysubstance dependence, dysthymic disorder, and bipolar disorder.  Antisocial personality disorder was also assessed.  
In June 2009 the Veteran asserted that his PTSD and bipolar disorder were in their early stages and that the Air Force had discharged him to its own advantage and convenience rather than with a medical discharge.  He stated that the disorders had manifested as full scale mental impairments.  

In June 2010, the Veteran submitted a description of his PTSD stressors.  He noted that he had become extremely violent and temperamental while playing football for his base's team.  He also described an incident where a friend he had just left at home had jumped from a high rise balcony.  

In January 2013, a VA psychiatrist stated that the Veteran had evidence of mood disorder, rule out bipolar spectrum, and provisional antisocial personality disorder.  He indicated that it appeared more likely than not that the Veteran suffered from the same condition during service and "would be likely exacerbated during his service related stressors."

During his August 2013 hearing, the Veteran testified that he was commended during the early part of his service for good conduct and job performance.  He noted that in the spring and summer of 1984, he played football on his base football team.  He stated that during the latter part of his service period, he had more stressors, to include problems coping and some domestic issues.  He noted that he got no support from his chain of command.  He testified that he was admitted for psychiatric care in November 1985, and that his symptoms did not improve.  He indicated that he did not seek treatment after service and tried to control his symptoms on his own; he indicated that this led to his being imprisoned in 1971.  He asserted that a doctor at the Lebanon, Pennsylvania VA had told him that his current condition was the result of service events.  

An October 2013 cardiology record includes an impression by the provider, a cardiology fellow, of PTSD, depression, recent hospitalization, now improved symptoms.  Past medical history noted PTSD.

A November 2014 psychiatry outpatient note includes a report that the Veteran remained focused on his need for a nexus letter to support his claim for service connection related to PTSD.  The treating psychiatrist, Dr. J.D., explained that the Veteran was reminded of his current diagnoses of bipolar disorder and unspecified anxiety disorder and informed that it was impossible for Dr. J.D. to relate mental health to military service since they only met in March 2014.  

In a March 2015 VA examination for mental disorders, a VA examiner provided a diagnosis of bipolar disorder.  The examiner stated that the Veteran described or endorsed symptoms associated with depression as well as symptoms associated with anxiety and symptoms associated with mania.  The examiner did not cite any symptoms associated with PTSD.

During his examination, the Veteran described a pre-military stressor of physical and verbal abuse by his father and an in-service stressor wherein he dropped his inebriated friend at his apartment and the friend fell off of a balcony thereafter.  

It was noted that clinical testing resulted in an invalid profile as the Veteran's profile did not match his presentation and clinical treatment notes.  The examiner stated that he believed the Veteran unconsciously overreported his symptoms based on a belief that one must "really make their case" during an evaluation.  

In a September 2015 VA medical examination, following a review of the claims file and examination of the Veteran, the examiner found that the Veteran did not have a diagnosis of PTSD, noting that the Veteran instead had a diagnosis of unspecified bipolar disorder.  

In the examination form, the examiner was instructed to check the criteria used for establishing a current PTSD diagnosis.  The examiner was instructed "Do NOT mark symptoms below that are clearly not attributable to the Criteria A stressor/PTSD.  Instead, overlapping symptoms clearly attributable to other things should be noted under #7-Other symptoms."

The examiner noted that the Veteran's stressor of his friend committing suicide met criterion A for PTSD as it was adequate to support a diagnosis of PTSD.  The examiner noted that the Veteran experienced the symptoms described for Criterion B, recurrent involuntary and intrusive and distressing memories of traumatic events  The examiner did not mark a response for Criterion C, persistent avoidance of stimuli associated with the traumatic events, Criterion D, negative alterations in cognitions and mood associated with the traumatic events, or any other criterion for PTSD.  Under other symptoms, the examiner indicated that the Veteran did not have any other symptoms attributable to PTSD.

In a January 2017 VA examination, the Veteran was found to have only bipolar disorder as a diagnosed mental disorder.

As noted above, in order to establish service connection, the evidence must first show the existence of a present disability.  Here, the existence of PTSD is not shown by the overwhelming evidence of record.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran is not found to carry a diagnosis of PTSD as defined under either the DSM-IV or the DSM-V.  See Cohen v. Brown, 10 Vet. App. 128, 139, 140 (1997) (holding that mental health professionals "are presumed to know the DSM-IV requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis").  Without a showing of a present disability, a claim must fail.  

More specifically, years and years of treatment records support a finding of bipolar disorder, for which the Veteran is in receipt of service connection, but not PTSD.  The Veteran is shown in January 2005 to have reported seeking out such a diagnosis; however, no such diagnosis is provided.  Similarly, later in July 2005, a history based on the earlier January 2005 report, of PTSD is noted but, again, no such diagnosis is provided.  

Following review of the medical evidence and an interview with the Veteran, in his VA examinations, the Veteran is found to have bipolar disorder but not PTSD.  The Board notes that the VA examiners were asked to discuss the Veteran's symptoms as pertaining to the criteria in the DSM-V, however, as the Veteran is shown to lack avoidance symptoms specifically in the September 2015 VA examination, the Veteran is shown to lack one of the three criterion for a diagnosis under the DSM-IV as well.  The DSM-IV criteria may be used at any time during the appeal, including after August 4, 2014, if application of DSM-IV after August 4, 2014 would be more favorable to the Veteran.  As these opinions state that the Veteran fails to meet the criteria for the DSM-V criteria for PTSD, here, given the criteria found to be missing on examination, he is shown fail to meet the criteria for PTSD under DSM-IV as well notwithstanding the citation to DSM-V.  Therefore, no prejudice accrues to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993); Hickson v. Shinseki, 23 Vet. App. 394 (2010).  

While the Board is cognizant of a 2013 impression of PTSD, this appears to be based in part on the stated history, the Veteran is shown to have reported a history of PTSD without such a diagnosis, and this is provided by a cardiologist fellow.  When compared with the findings of multiple mental health professionals, this cursory finding is outweighed by the overwhelming evidence that the Veteran has bipolar disorder, but not PTSD.  When considering the evidence in totality, the preponderance of the evidence clearly weighs against a finding that the Veteran has PTSD.

The Board recognizes that the Veteran is of the opinion that he has PTSD which is attributable to service.  In general, a lay person is not competent to make such a psychiatric diagnosis or etiological link due to a lack of medical training or expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran not competent to provide a diagnosis of PTSD, especially as distinguished from other mental disorders, as there is no evidence that he has specific education, training, or experience dealing with chronic multi symptom illnesses or clinical psychiatry.  Id.   Accordingly, the Veteran's opinion and diagnosis are given minimal weight.

The Board is well aware that service connection is in effect for bipolar disorder, and by this decision the Board does not intimate any opinion as to the severity of that disorder.  That having been said, the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of PTSD, and there is accordingly no basis for service connection for that disability as well. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Chest Pain or Angina

The Veteran contends that he has a chest pain or angina disability which is related to service.

Service treatment notes include complaints of chest pain.  A December 1983 treatment note included the Veteran's complaint of chest pain in the pectoral area for five days.  An electrocardiogram test (ECG) was normal.  An assessment of atypical non-aerobic chest pain musculoskeletal vs. esophageal was noted.  The Veteran was told to take Maalox.  

The Veteran's December 1985 report of medical examination for separation noted a normal heart, lung and chest examination.  Notes included in the examination report indicate pain and pressure in chest "not secondary to anything," and it was noted that the last occurrence was in December 1985 after running upstairs.  A pounding heart after exertion and exercise was noted.  The Veteran reported pain or pressure in chest in his corresponding report of medical history.

Post-service treatment records include a September 1995 complaint of pain in the chest while at a Florida Corrections facility.  Chest wall pain, costrochondritis (inflammation in ribs) or other irritation was noted.  VA treatment notes include March 2002 chest x-ray which was essentially normal.  The Veteran is shown to report chest pain after eating and shortness of breath with pain down the left arm and leg in June 2003.  June 2003 ECGs showed normal sinus rhythm.  In a July 2003 treatment note, the Veteran complained of chest pain, and it was noted that anxiety attacks were discussed.  Diagnoses of depression and GERD were provided.  A July 2003 stress test demonstrated no angina, no of sign ischemic ECG changes, and no arrhythmia.

In a November 2004 emergency department note, a history of cocaine induced chest pain was noted.  The Veteran reported last use of cocaine three months prior with intermittent chest pain in the last two days.  An assessment of atypical chest pain was provided.  

A July 2005 treatment record demonstrates that the Veteran presented with complaint of chest pain after a verbal argument at a bus station.  A July 2005 treatment note included a report of chest pain related to coronary artery disease (CAD); however, testing revealed that the Veteran had no changes on ECG and a stress test was normal.  

The Veteran had an inconclusive stress test in June 2005.  A January 2006 treatment note included the Veteran's complaint of intermittent chest pain.  It was noted that there was no prior history of mitochondrial infarct or CAD.  The Veteran was concerned due to shortness of breath.  An assessment of chest pain not highly suspicious of ischemic event was noted.  It was noted that the Veteran's chest pain may be related to anxiety vs. reflux vs cocaine use.  Mild cardiomegaly (enlargement) was noted on x-ray but was not related to a disorder.  

Mild cardiac enlargement was found in a July 2007 x-ray.  A September 2007 treatment note noted that the Veteran was admitted overnight for complaints of chest pain and shortness of breath, the discharge diagnosis was non-cardiac chest pain.  It was noted that while the Veteran's creatine phosphokinase (CPK) levels were high.  On questioning, the Veteran admitted to being manic and very active two to three days prior which was most likely the cause of the elevation.  A treadmill stress test showed no evidence of cardiac ischemia.  

An April 2013 treatment note included a history of atypical chest pain/GERD.  September 2013 x-ray views of the chest were normal.  

At his August 2013 hearing before the undersigned Veterans Law Judge, the Veteran reported that he was first seen for chest pain in service and he was told it was maybe due to stress or a gastric problem, but he was not really diagnosed.  He stated "they said it was you know probably angina or whatever."  He stated that currently he was diagnosed with angina and possibly gastro related acid reflux.  

At a March 2015 VA examination, the Veteran stated that he had chronic angina.  It was noted that "they" seem to think it might be due to anxiety.  The Veteran stated that heart disease ran in his family.  He stated that he got sharp pain with shortness of breath and pain down his left arm.  He stated this was brought on by anxiety, walking up steps, and when something startled him.  Following examination of the Veteran, the examiner found that there was no medical evidence of a heart condition.  Following review and discussion of the Veteran's claims file, the examiner found that the Veteran did not have a diagnosis of chest pain which was at least as likely as not incurred in or caused by complaints of chest pain during service.  The examiner explained that multiple documentations of chest pain were attributed to GERD, anxiety, and cocaine abuse and that it was at least as likely as not that the Veteran's chest pain he now experiences is related to GERD and hiatal hernia which was the same as those experienced on active duty.  

As above, service connection may not be established without a present disability.  Here, the Veteran experiences chest pain; however, this is a symptom as opposed to a diagnosed disability nor is the Veteran shown to have any other disability related to these symptoms which is not presently service-connected.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Nor is the Veteran shown to have angina, despite his contentions to the contrary.  

The overwhelming medical evidence demonstrates that the Veteran does not have a separate disorder resulting in chest pain which is not service connected.  As above, the Veteran is not shown to have the medical expertise to relate his chest pain symptoms to a diagnosed condition, nor often, is he shown to, often relating his own symptoms to GERD.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim of service connection for chest pain or angina.  There is no doubt to be resolved, and service connection is not warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for chest pain and angina is denied.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


